Detailed Action
Drawing Objections
1) The drawings are objected to for the use of two different types of FIG. labels. See Hague Administrative Instructions Section 405(a). To overcome, the examiner recommends amending the entire drawing disclosure to remove the US Design Patent style “FIG. #.”

2) There are inconsistencies among the views as to what is claimed and therefore the drawings are objected to and should be corrected (MPEP 1504). Specifically, 1.7 and 1.8 illustrates one feature line which is inconsistent with 1.3 – 1.6 that illustrate two feature lines. See the annotated illustrations below with arrows identifying the inconsistent feature lines. 

    PNG
    media_image1.png
    620
    862
    media_image1.png
    Greyscale

	

To overcome, the examiner recommends amending 1.7 and 1.8 for consistency. 



3) Features in 1.1 and 1.2 are inconsistent with 1.4, 1.6, and 1.8. Specifically, there is a double line collar surrounding the opening in 1.4, 1.6, and 1.8 whereas in 1.1 and 1.2 the collar is not illustrated. See the annotated illustrations below with arrows identifying the inconsistencies. 

    PNG
    media_image2.png
    929
    774
    media_image2.png
    Greyscale
	
To overcome, the examiner recommends amending 1.1 and 1.2.

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d).

If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. 
 
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). 

It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132(a) and 37 CFR 1.121(f). If corrected drawings are submitted in response to the Office action, they must be in compliance with 37 CFR 1.121(d). 

If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application.

Specification Objections	
The specification is objected to for the following reasons: 

1) The first sentence of the special description reading, “The design is for a cap for a bottle or jug” is known and stated in the claim. To overcome, the examiner recommends cancelling the sentence from the specification. 

2) The second sentence of the special description, “the bottle or jug is shown in broken lines and does not form part of the design” is objected to for accuracy. The examiner understands that the evenly spaced broken lines in 1.3, 1.5, and 1.9 depict portions of the article that form no part of the claim. The examiner understands that the evenly spaced broken lines in 1.8 depict environment and not part of the article that form no part of the claim. Finally, the examiner understands that the dot-dash broken lines in 1.9 depict alignment lines in the exploded view. To overcome, the examine recommends cancelling the broken line statement and adding the following descriptions: 
- - The evenly spaced broken lines in 1.3, 1.5, and 1.9 depict portions of the pouring lid for jugs or carafes that form no part of the claimed design. The evenly spaced broken lines in 1.8 depict environment of a bottle or jug that forms no part of the claimed design. The dot-dash broken lines in 1.9 depict alignment lines of the exploded view that form no part of the claimed design. - -  

3) The third, fourth, and fifth sentence of the special description, “the cap includes a pouring spout and an air inlet hole which is connected to the spout by a tube; sides of the cap have drainage holes; air drawn through the inlet hole while pouring makes a tweeting sound like birdsong” contains functional and structural explanations of the invention that have no bearing on the ornamental appearance and therefore must be cancelled from the specification. Attention is directed to the fact that design patent applications are concerned solely with the ornamental appearance of an article of manufacture. The functional and/or structural features stressed by applicant in the papers are of no concern in design cases, and are neither permitted nor required. Function and structure fall under the realm of utility patent applications. Such information or statements may be placed in an appendix to the application as background information.

To overcome, the examiner recommends cancelling the three sentences from the special description. 





Claim Rejection - 35 U.S.C. § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 

1) A feature in 1.1, 1.2, 1.3, 1.5, and 1.7 is inconsistent. Specifically, in 1.1 and 1.2 the feature is claimed, in 1.3 and 1.7 the feature is illustrated in broken lines, and in 1.5 the feature is not illustrated at all. The drawings must be consistent to be considered enabled and definite. See the annotated illustrations below with arrows identifying the inconsistent features. To overcome, the examiner asks the inventor to consider amending for consistency. 

    PNG
    media_image3.png
    993
    958
    media_image3.png
    Greyscale


2) Features in 1.5 are indefinite and non-enabled. Specifically, the complete three-dimensional form of the features labeled C in the annotated illustration below cannot be determined without conjecture. The exact depth of the features is unknown. Are the irregularly spaced broken lines labeled A portions of the article that form no part of the claim? It is unclear why they are irregularly spaced. 

    PNG
    media_image4.png
    592
    705
    media_image4.png
    Greyscale

 
To overcome, the examiner asks the inventors to consider: 
Amend the irregularly spaced broken lines labeled A so that they are evenly spaced. 
Remove the shading lines labeled B
Convert the features labeled C to broken line as well as removing any shading applied to the features. 

Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the applicants regard as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design.
	
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d).

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended.
 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that includes an explanation of the change to the drawings.

All changes to the drawings should be explained in either the drawing amendment or remarks section of the amendment paper. See 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. See 37 CFR 1.121(d)(2).

If inventor(s) choose/s to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that inventor(s) was/were in possession of the amended design at the time of original filing. When preparing new or replacement drawings, be careful to avoid introducing new matter prohibited by 35 U.S.C. 132(a) and 37 CFR 1.121(f). A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to the Office action, they must be in compliance with 37 CFR 1.121(d).
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic interviews
A telephonic may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).

The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https:/ywww.uspto.gov/'patent,'forms/forms-patent-applications-fiied-or-after-september-16-2012 may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at Steven.Reinholdt@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium} unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications’’ may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
•	Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only) https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources 
•	Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450 
•	Facsimile to the USPTO's Official Fax Number (571 -273-8300)
•	Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/paterits-niaintaining-pateni/respondirig-office-actlons
	
Conclusion 
The claim stands rejected under 35 U.S.C. 112(a) and (b), as set forth above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BRYAN REINHOLDT JR. whose telephone number is 571-270-3293.  The examiner can normally be reached on Monday - Friday 11:00AM - 6:00PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the inventor/s is/are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu, can be reached on 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. BRYAN REINHOLDT JR./Primary Examiner, Art Unit 2922